—In an action, inter alia, to recover damages for breach of contract, negligent misrepresentation, and fraud, the defendant Jablonski & Mead Associates, Inc., appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 15, 1993, which denied its motion pursuant to CPLR 3211 (a) (7) to dismiss the sixth cause of action of the complaint insofar as it is asserted against it.
*505Ordered that the order is affirmed, with costs.
For the reasons stated in Halmar Corp. v Hudson Founds. (212 AD2d 505 [decided herewith]) the Supreme Court properly denied the motion of Jablonski & Mead Associates, Inc., to dismiss the sixth cause of action for negligent misrepresentation insofar as it is asserted against it. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.